              Case 4:19-cv-00318-BLW Document 1 Filed 08/15/19 Page 1 of 5




J. Michael Keyes (SBN 6885)
DORSEY & WHITNEY, LLP
701 Fifth Ave., Suite 6100
Seattle, Washington 98104-7043
Tel. (206) 903-8800
Fac. (206) 903-8820
keyes.mike@dorsey.com

Attorney for Defendant

                                IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF IDAHO


VNS FEDERAL SERVICES, LLC,
                                                     Case No. CaseNumber
                   Plaintiff,
                                                     (District Court, Severn Judicial Circuit,
         -vs-                                        Bonneville County, Case No. CV10-19-5108)

PORTSMOUTH MISSION ALLIANCE,                         NOTICE OF REMOVAL OF CIVIL
LLC,                                                 ACTION TO UNITED STATE DISTRICT
                                                     COURT
                   Defendant.

TO:                The Clerk of the Court

AND TO:            Plaintiff VNS Federal Services, LLC

    PLEASE TAKE NOTICE that Defendant Portsmouth Mission Alliance, LLC (“PMA”)

hereby removes this action from the District Court Seventh Judicial Circuit of the State of Idaho

for the County of Bonneville to the United States District Court for the District of Idaho pursuant

to 28 U.S.C. §§ 1441 and 1446.

    I.        PROCEDURAL BACKGROUND

         1.        On August 9, 2019, Plaintiff VNS Federal Services, LLC (“VNS”) filed a complaint

in the District Court Seventh Judicial Circuit of the State of Idaho for the County of Bonneville




4851-2964-9824\1
               Case 4:19-cv-00318-BLW Document 1 Filed 08/15/19 Page 2 of 5




Cause No. CV10-19-5108 (the “State Court Action”). Attached hereto as Exhibit A is a true and

accurate copy of the Complaint that PMA received from the District Court (the “Complaint”).1

          2.       To date, VNS has not served PMA with any process, pleadings, or orders in the

State Court Action, and thus PMA does not have any such documents to attach hereto as is

otherwise required under 28 U.S.C. § 1446(a).

          3.       PMA has also not pled, answered, or otherwise appeared in the State Court Action.

          4.       PMA first received a copy of the Complaint in the State Court Action on August 13,

2019. Accordingly, this Notice of Removal is timely, as it filed within thirty (30) days of PMA’s

receipt of the Complaint. See 28 U.S.C. § 1446(b).

          5.       PMA is the only defendant in this action.

    II.        DIVERSITY AND JURISDICTION

                      A. Citizenship of Plaintiff

          6.       As pled in the Complaint, VNS is a Delaware limited liability company (“LLC”).

“[A]n LLC is a citizen of every state in which its owners/members are citizens. Johnson v.

Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). According to VNS’ Idaho

Foreign Registration Statement, its only member is Veolia Nuclear Solutions, Inc. (“Veolia”).

Veolia is a Delaware Corporation with its principal place of business in California. Accordingly,

VNS is a citizen of Delaware and California. See id.; 28 U.S.C. 1332(c)(1) (“a corporation shall

be deemed a citizen of every State and foreign state by which it has been incorporated and of the

State or foreign state where it has its principal place of business.”).




1
 PMA has requested, but not has not yet received from the District Court, any of the exhibits that
are referenced in the Complaint.

                                                    2
4851-2964-9824\1
                Case 4:19-cv-00318-BLW Document 1 Filed 08/15/19 Page 3 of 5




                      B. Citizenship of Defendant

           7.      PMA is an Ohio LLC. PMA’s members are: (1) Swift & Staley, Inc., a Kentucky

Corporation with its principal place of business in Kentucky; and (2) North Wind Solutions, LLC

(“North Wind”). North Wind is a Delaware LLC with its sole member being CIRI Development

Corporation (“CIRI”). CIRI is an Alaska Corporation with its principal place of business in Idaho.

Accordingly, PMA is a citizen of Kentucky, Alaska, and Idaho.

                      C. Diversity and Amount in Controversy

           8.      There is diversity of citizenship between VNS, a citizen of Delaware and

California, and PMA, a citizen of Kentucky, Alaska, and Idaho.

           9.      In the Complaint, VNS seeks damages in excess of $75,000. On both Counts I and

II in the Complaint, VNS seeks not less than $1,830,000 in alleged damages.

           10.     Accordingly, based on the claims in VNS’ Complaint, the matter in controversy

exceeds $75,000.

    III.         DEFENDANT HAS SATISFIED ALL REQUIREMENTS TO REMOVE THIS

                 CASE ON DIVERSITY GROUNDS

           11.     Because there is diversity of citizenship between VNS, a citizen of Delaware and

California, and PMA, a citizen of Kentucky, Alaska, and Idaho, complete diversity exists under

28 U.S.C. § 1331(a).

           12.     Additionally, the amount in controversy exceeds $75,000, exclusive of interest and

costs. Thus, the amount-in-controversy requirement for federal diversity jurisdiction is satisfied.

28 U.S.C. § 1332.

           13.     Because complete diversity exists between Plaintiff VNS and Defendant PMA, and

the matter in controversy exceeds $75,000, this Court has jurisdiction over this action pursuant to



                                                   3
4851-2964-9824\1
             Case 4:19-cv-00318-BLW Document 1 Filed 08/15/19 Page 4 of 5




28 U.S.C. § 1332. Accordingly, pursuant to 28 U.S.C. § 1446(a), PMA may remove this action to

this Court.

         14.       This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), because it is

filed within thirty (30) days of PMA’s receipt of the Complaint on August 13, 2019. See 28 U.S.C.

§ 1446(b).

         15.       Venue currently lies in the United States District Court for the District of Idaho

pursuant to 28 U.S.C. § 1441(b) and § 1391 because the State Court Action was filed in this district.

See 28 U.S.C. § 128(b).

         16.       Pursuant to U.S.C. § 1446(d), written notice of this Notice of Removal will be

provided to all adverse parties, and a copy of the Notice will be filed with the Clerk of the District

Court Seventh Judicial Circuit of the State of Idaho for the County of Bonneville. The proof of

service of this Notice will be filed with this Court.

         17.       In further support of this Notice of Removal, a true and correct copy of the

Declaration of Dean P. Vanek is being filed concurrently herewith.

         18.       By this Notice of Removal, PMA does not waive any objections to defects or

service of process, jurisdiction, venue, or any other defense.

       WHEREAS, Defendant respectfully request that the action now pending against them be

removed to this Court and that further proceedings in this action be conducted in this Court as

provided by law.

////

////

////

////



                                                   4
4851-2964-9824\1
             Case 4:19-cv-00318-BLW Document 1 Filed 08/15/19 Page 5 of 5




         DONE this 15th day of August, 2019.

                                           Respectfully submitted,

                                           /s/ J. Michael Keyes
                                           J. Michael Keyes (SBN 6885)
                                           DORSEY & WHITNEY, LLP
                                           701 Fifth Ave., Suite 6100
                                           Seattle, Washington 98104-7043
                                           Tel. (206) 903-8800
                                           Fac. (206) 903-8820
                                           keyes.mike@dorsey.com
                                           Attorney for Defendant




                                               5
4851-2964-9824\1
